Title: To Benjamin Franklin from the Baron de Thun, 22 April 1782
From: Thun, Ulrich, baron de
To: Franklin, Benjamin


Monsieur
a Paris ce 22 Avril 1782
Le Sr. Gleich, Caissier de M. le Comte de Puckler, Grand Chambellan du Sme. Duc de Wirtemberg, s’est évadé, en emportant 3000 florins de sa caisse et en y laissant un vuide de 7000.
On dit qu’il est allé a Paris, et qu’il compte passer Monsieur sous vos auspices en Amérique. Je suis chargé de vous envoyer le signalement ci-joint, de vous prier s’il se présente, de le faire arrêter, de saisir l’argent comptant et les papiers qu’il aura sur lui, de le livrer a la police, et de vouloir bien m’en informer. Je viens de faire la même démarche auprès de Monsieur le Lieutenant General de Police.
J’ai l’honneur d’être avec les sentimens les plus sincers et les plus distingués Monsieur votre três humble et três obeissant serviteur
Le Baron DE ThunMinistre Plenipotentiaire de Wirtemberg
 
Notation: Le Baron de Thun 22. avril 1782
